 

Exhibit 10(a)

 

 [tex10a_logo.jpg]



 

First Bancorp Annual Incentive Plan

 

February 24, 2015

 

This is a summary of the First Bancorp Annual Incentive Plan and is not a formal
legal document.

 

1

 

 

First Bancorp Annual Incentive Plan



 

Introduction

 

First Bancorp (“First Bancorp” or the “Bank”) is committed to rewarding key
employees for their contributions to First Bancorp’s success. The First Bancorp
Annual Incentive Plan (the “Plan”) is part of a total compensation package which
may include base salary, annual incentives, long-term incentives and benefits.
The Plan is designed to:

 

§Focus executives on building a strong foundation for success and long-term
sustainability that will enhance shareholder value.

§Communicate expectations in terms of business goals and results.

§Recognize and reward achievement of the Bank’s annual business goals.

§Motivate and reward Maximum performance.

§Attract and retain talent needed for First Bancorp’s success.

§Be competitive with the market.

§Encourage teamwork and collaboration.

§Ensure incentives are appropriately risk-balanced.

 

Effective Date and Plan Administrator

 

The Plan is effective January 1, 2015. The Plan Administrator is the
Compensation Committee (the “Committee”) of the Board of Directors (the
“Board”). Participation and payments under this Plan are approved by the
Committee Members. The Committee shall make its determinations regarding
eligibility, performance criteria, payouts and other terms and conditions
typically within 90 days of the commencement of the performance period. The
Committee may delegate authority to appropriate officers, employees or agents of
the Company to perform ministerial duties related to Plan administration,
subject to compliance with applicable laws.

 

Performance Period / Plan Year

 

The Performance Period is January 1st through December 31st (the “Plan Year”),
although the Committee shall have discretion to establish performance periods
that are longer or shorter than the Plan Year.

 

Participation and Eligibility

 

The Chief Executive Officer (“CEO”) participates in the Plan unless the
Committee deems otherwise. The CEO recommends other executives/senior officers
for approval by the Committee. New hires are eligible to participate in the Plan
for the current performance period and may receive a prorated award.

 

Credit Quality and Regulatory Examinations

 

In the Committee’s discretion, awards will not be paid (or in the case of
restricted stock, granted), regardless of performance, if 1) any regulatory
agency issues a formal, written enforcement action, memorandum of understanding
or other negative directive action (excluding MRAs) where the Committee
considers it imprudent to provide awards under this Plan, and/or 2) after a
review of the Company’s credit quality measures, the Committee considers it
imprudent to provide awards under this plan.

 

Incentive Award Opportunities

 

Each Participant eligible for an award for a Performance Period will be assigned
a target award, expressed as a percentage of the Participant’s annual salary as
of December 31 of the Performance Period (the “Target Award”). Based on market
conditions and an assessment of the Company’s financial condition and
anticipated performance, the Committee shall have the ability at the beginning
of the Plan Year to reduce each participant’s Target Award for that Plan Year by
a stated percentage, as deemed appropriate.

 

2

 

 

Participants that will receive a portion of their payout in restricted stock
will be notified at the beginning of the period.

 

Establishment of Performance Measures, Goals, Weightings and Definitions

 

The CEO recommends for approval by the Committee the performance measures,
goals, weightings and definitions at the beginning of the Plan Year. For
purposes of this Plan, these terms have the following meanings:

 

Performance Measures – The criteria for which awards may be paid. Performance
measures may be financial or non-financial.

 

Goals – Identifies the specific results required to achieve a certain level of
performance. Goals may be quantitative or qualitative. For each performance
measure, a threshold, target and Maximum goal is established.

 

§Threshold – is the minimum level of performance for which an award is paid. If
performance is below threshold, the payout is zero. Performance at threshold
results in a payment equal to 50% of the targeted incentive opportunity.

 

§Target – is the expected level of performance. Performance at target results in
a payment equal to 100% of the targeted incentive opportunity.

 

§Maximum – is considered outstanding performance. Performance at Maximum results
in a payment equal to 200% of the participant’s targeted incentive opportunity,
which is the highest amount to be paid under the Plan.

 

Weightings – Weightings are used to differentiate the relative
importance/priority of the performance measures. Each performance measure is
weighted a minimum of 10%, and the total of all performance measures for a Plan
Year equals 100%. It is permissible for a subjective factor determined by a
participant’s manager be a goal that is weighted within the 100% total.

 

Definitions – Each performance measure is described at the beginning of the Plan
Year. Qualitative measures should carry, at a minimum, a general description of
the criteria which will be reviewed in order to make an assessment regarding
performance.

 

The following schedules are attached to this Plan document. Schedules A and B
are approved by the Committee prior to the beginning of each performance period:

 

§Schedule A: NEO Participants and Incentive Award Opportunities

§Schedule B: Participant’s Performance Measures, Goals and Weightings

 

3

 

 

Award Criteria

 

If the Bank meets or exceeds the award funding goals, award payouts are based on
the participant achieving Bank and/or Branch/Department goals using a balanced
scorecard. The following provides an example of the scorecard:

 

Performance Measures   Weight   Threshold
(50% payout)  Target
(100% payout)  Maximum
(200% payout) Bank Goal #1   x%   TBD  TBD  TBD Bank Goal #2   x%   TBD  TBD 
TBD Branch/Department Goal #1   x%   TBD  TBD  TBD Branch/Department Goal #2 
 X%   TBD  TBD  TBD

 

Managers shall have the discretion to adjust payouts for Participants they
oversee based on an assessment of relative performance.

 

Determination of Payout Level

 

Following the end of the applicable Performance Period, actual performance will
be compared to the relevant Performance Measures and Goals. Performance between
Threshold and Target and Target and Maximum will be interpolated. A listing of
actual performance levels of, and proposed award payments to, Participants will
be presented to the Committee for approval. This information may be presented in
summary format as deemed appropriate, except that the Committee shall review
individual payouts for Named Executive Officers (as determined in accordance
with securities laws).

 

Award Payouts

 

Awards will be paid within two and one half months following the end of the
program year or otherwise in a manner intended to be exempt from, or in
compliance with, Section 409A of the Code. Awards will be paid out as a
percentage of a participant’s base earnings.

 

Certain Participants may receive a portion of their award in restricted stock.
In determining the number of shares granted, the Company will determine the
dollar value to be awarded as restricted stock divided by the average closing
price of the last 20 trading days, rounded up to the nearest share. For example,
if the award amount is $10,000, 50% will be paid as restricted stock and the
20-day average closing price is $5, the calculation is as follows: $10,000 x 50%
= $5,000; $5,000 / $5 = 1,000 restricted shares. These shares may be subject to
vesting and other terms and conditions, which will be indicated in a separate
award agreement.

 

Awards shall be subject to withholding for required income and other applicable
taxes, and the Company’s obligation to pay such awards shall be subject to
compliance with applicable withholding or other tax requirements.

 

The employee must be employed on a full or part-time basis at the date of
payment or in the case of restricted stock, the date of the award. Participants
who have an unsatisfactory performance rating at the time of payment are not
eligible to receive an award.

 

4

 

 

Without Committee approval, the total amount of all award payouts shall not
exceed the general ledger accrual on the company’s books and records. This may
result in a proration of awards paid to all employees.

 

New Hires, Promotions, Transfers, Role Changes and Leave of Absence

 

New hires will receive a pro-rated award based rounded for the number of months
worked during the Plan Year.

 

Participants that are promoted or change roles where the participant becomes
eligible or ineligible for an award or experience a change in incentive
opportunity will be paid out on a pro-rated basis using their status and the
effective date of the promotion or role change. Award amounts will be calculated
using the participant’s base earnings and the incentive target for the
applicable period.

 

Participants that move from one branch to another will have their payout
pro-rated based the period of time they worked at each branch.

 

Participants that have an approved leave of absence are eligible to receive a
pro-rated award calculated using their time in active status as permitted by the
Family Medical Leave Act or other applicable state and federal laws and
regulations.

 

Termination of Employment

 

To encourage retention, a participant must be an active employee of the Bank on
the payment date to receive an award or in the case of restricted stock, the
date of the award. Please see below for exceptions in the event of death,
disability and retirement. Participants who terminate employment prior to the
payment date will not be eligible to receive an award.

 

Death or Disability

 

If a participant ceases to be employed by the Bank due to disability as defined
under the Bank’s long-term disability program, his/her incentive award for the
Plan Year will be paid in cash and pro-rated to the date of termination.

 

In the event of death, the Bank will pay to the participant’s estate in cash the
pro rata portion of award that had been earned by the participant during his/her
period of employment. 

 

Administration

 

The Program is authorized by First Bancorp’s Board of Directors and administered
by the Committee. To ensure proper alignment with the Company’s business
objectives, the Program will be reviewed periodically by the Committee. First
Bancorp’s Board of Directors has the authority to amend the Program but the
Committee has the authority to determine awards and performance measures under
the Program, to interpret the Program and to make or nullify any rules and
procedures, as necessary, for proper administration of the Program. Any
determination by the Committee will be final and binding on all participants.

 

Plan Changes or Discontinuance

 

First Bancorp has developed the Plan on the basis of existing business, market
and economic conditions; current services; and staff assignments. If substantial
changes occur that affect these conditions, services, assignments, or forecasts,
the Committee may add to, amend, modify or discontinue any of the terms or
conditions of the Plan at any time. Examples of substantial changes may include
mergers, dispositions or other corporate transactions, changes in laws or
accounting principles or other events that would in the absence of some
adjustment, frustrate the intended operation of this arrangement.

 

5

 

 

The Committee may, at its sole discretion, waive, change or amend the Plan as it
deems appropriate. 

 

No Entitlement to Incentive Compensation

 

Each Plan participant is eligible for a distribution under the Plan only upon
attainment of certain performance objectives defined under the Plan and after
the approval by the Participant’s manager and approval of the award by the
Committee.

 

Participants Rights not Assignable; No Right to Participate

 

Any participant awards shall not be subject to assignment, pledge or other
disposition, nor shall such amounts be subject to garnishment, attachment,
transfer by operation of law, or any legal process. Nothing contained in this
Plan shall confer upon any employee any right to continued employment, nor does
the Plan affect the right of First Bancorp to terminate a Plan participant’s
employment. Participation in the Plan does not confer rights to participation in
other Bank plans, including annual or long-term incentive plans, non-qualified
retirement or deferred compensation plans or other perquisite plans.

 

Recoupment in the Event of Accounting Restatements (Clawback)

 

Certain Participants are subject to a clawback policy. Participants subject to
the clawback policy will be notified in writing.

 

If the Bank is required to restate its financial statements for any reporting
period due to any misstatement or omission of material fact, any failure to
report its financial condition or financial results in accordance with GAAP in
any material respect, or any requirement of federal law or regulation, each
Participant shall, unless otherwise determined in the sole discretion of the
Committee, reimburse the Bank upon receipt of written notification for any
portion of an award payment resulting from the circumstance requiring such
restatement. In calculating such amount, the Committee shall compare the
calculation of the amount of award payment based on the restated financial
statements to the amount of award payment based on the financial statements that
were required to be restated. The Company has the right to modify a
Participant’s future incentive payments or cancel unvested restricted stock
awards should repayment by the Participant not occur.

 

Risk Mitigation

 

First Bancorp seeks to appropriately balance risk with financial rewards in the
Plan design and implementation. The compensation arrangements in this Plan are
designed to be sufficient to incent participants to achieve approved strategic
and tactical goals while at the same time not be excessive or lead to material
financial loss to the Bank. As stated in the Credit Quality and Regulatory
Examinations section above, in the Committee’s discretion, awards will not be
paid (or in the case of restricted stock, granted), regardless of performance,
if 1) any regulatory agency issues a formal, written enforcement action,
memorandum of understanding or other negative directive action (excluding MRAs)
where the Committee considers it imprudent to provide awards under this Plan,
and/or 2) after a review of the Company’s credit quality measures, the Committee
considers it imprudent to provide awards under this plan.

 

6

 

 

Ethics and Interpretation

 

If there is any ambiguity as to the meaning of any terms or provisions of this
Plan or any questions as to the correct interpretation of any information
contained therein, the Bank's interpretation expressed by the Committee will be
final and binding.

 

The altering, inflating, and/or inappropriate manipulation of
performance/financial results or any other infraction of recognized ethical
business standards, will subject the employee to disciplinary action up to and
including termination of employment.  In addition, any incentive compensation as
provided by this Plan to which the employee would otherwise be entitled will be
revoked or if paid, be obligated to repay any incentive award earned during the
award period in which the wrongful conduct occurred regardless of employment
status.

 

Severability

 

Each provision in this Plan is severable, and if any provision is held to be
invalid, illegal, or unenforceable, the validity, legality and enforceability of
the remaining provisions shall not, in any way, be affected or impaired thereby.

 

Section 409A

 

This Plan is intended to comply with Section 409A of the Internal Revenue Code
of 1986, as amended (“Section 409A”), to the extent subject thereto, and,
accordingly, to the maximum extent permitted, the Plan shall be interpreted and
administered to be in compliance therewith. Any payments described in the Plan
that are due within the “short-term deferral period” as defined in Section 409A
shall not be treated as deferred compensation unless applicable laws require
otherwise. Notwithstanding anything to the contrary in the Plan, to the extent
required to avoid accelerated taxation and tax penalties under Section 409A,
amounts that would otherwise be payable and benefits that would otherwise be
provided pursuant to the Plan during the six (6) month period immediately
following “Specified Employee’s” “Separation from Service” (as those terms are
defined in Section 409A) shall instead be paid on the first payroll date after
the six-month anniversary of such Specified Employee’s Separation from Service
(or death, if either). Notwithstanding the foregoing, the Bank shall have no
obligation to take any action to prevent the assessment of any additional tax or
penalty on any Participant under Section 409A, nor will the Bank have any
liability to any Participant for such tax or penalty.

 

Choice of Law

 

The Plan and the transactions and payments described herein shall, in all
respect, be governed by, and construed and enforced in accordance with the laws
of the state of North Carolina, except to the extent preempted by federal law.

 

7

 

 

Plan Approval

 

IN WITNESS WHEREOF, the parties have executed and approved the Plan effective as
of February 24, 2015.

 

/s/ Richard H. Moore   Chief Executive Officer       /s/ Mary Clara Capel  
Chair, Compensation Committee  

 

This Plan is proprietary and confidential to First Bancorp and its employees and
should not be shared outside the organization other than as required by
executive compensation reporting and disclosure requirements.

 

8

 

 

Schedule A: Participants and Annual Incentive Award Opportunities

 

9

 



 


Schedule B: Performance Measures, Goals and Weightings

 

10

 